DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 10 are pending (claim set as filed on 09/05/2019).  

Election/Restrictions
Applicant’s election of Group 1, claims 1 – 4 and 6 – 9, in the reply filed on 03/22/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 10 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention (37 CFR 1.142(b)).

Priority
This application, filed 09/05/2019, claims benefit to PCT/JP2018/015789 filed 04/17/2018 and JP2017-095251 filed 05/12/2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Therefore, the effective filing date of the instant application is 05/12/2017.


Information Disclosure Statement
The information disclosure statement submitted on 09/05/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term "Orangey" in claim 6 is a relative term which renders the claim indefinite.  The term "Orangey" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The artisan would not know at what degree of orange color the test is deemed “orangey” and, thus, positive.  
Claims 7-9 are rejected because they depend on claim 6.
In the interest of compact patent prosecution, the Examiner is interpreting the phrase as if the mixture is any shade of orange. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is subject matter ineligible for being directed to a natural phenomenon and an abstract idea / mental process without significantly more.
Claims 1 and 6 recite a process for determining the presence or absence of one or more microorganism in a sample.  A process is one of the four statutory categories of inventions, satisfying step 1 of a 101 rejection analysis.  
However, for step 2A prong 1, the claims recite two judicial exceptions: 
(1) The natural phenomenon of the NAD+ inside cells reducing TMPD which in turn reduces WST-8 to Formazan which changes it absorption spectrum. 
(2) An abstract idea of determining the microorganisms are present based on a mathematical calculation or a binary decision of whether or not a solution is orange. 
For step 2A prong 2, the question is whether or not the claims recite additional elements that integrate the judicial exception into a practical application.  The claims do recite additional elements: adding a sample to an aqueous solution with a pH between 5.1 and 6.5, containing WST-8 and TMPD, and, for claim 1 only, measuring the absorbance of the sample at a wavelength between 400 and 500 nm and between 500 and 800 nm.  However, all of the additional elements precede the judicial exceptions and there is no application of these elements except to arrive at the judicial exceptions: the judicial exceptions are not a practical application in and of themselves. Furthermore, subsequent to the judicial exceptions that integrate them into a practical application.  For example, the determination of whether or not a sample contains the claimed microorganisms isn’t followed by a claim element to treat a plant or a patient with some type of therapy.  Therefore, both claims 1 and 6 end in judicial exceptions and do not integrate the exceptions into a practical application.
The last step in analyzing a 101 rejection, step 2B, is to analyze the claim as a whole to determine if there are additional elements that amount to an inventive concept, and thus “significantly more” than the judicial exceptions.  The additional elements listed above are well-understood, routine, conventional activities and data gathering steps that do not modify the judicial exceptions so that they are integrated into an inventive concept.  Präbst (Präbst K. et al. 04 MAY 2017. Basic Colorimetric Proliferation Assays: MTT, WST, and Resazurin. In: Gilbert D., Friedrich O. (eds) Cell Viability Assays. Methods in Molecular Biology, vol 1601. Humana Press, New York, NY) discloses using WST-8 and an electron mediator, mMPS, to detect cell viability and proliferation as explained next.  Präbst discloses WST-8 dye "carries a negative net charge and is therefore largely cell impermeable" and to be a “viability indicator, WST-8 requires the use of an intermediate electron acceptor for its extracellular reduction, for example mPMS" (p. 4, Figure 2 and text immediately preceding Figure 2).  Furthermore, Präbst discloses WST-8 is reduced to formazan by NADH via the electron mediator mPMS and that the amount of reduced dye "can be quantified with an absorption measurement at 450 nm in the culture medium" (p. 4, Figure 2 and first sentence following Figure 2).  Präbst also discloses "a second measurement at 650 nm is recommended to assess influencing factors like bubbles, light scattering of cells, or condensing water on the lid" 
Claims 2-4 depend on claim 1 and claims 7-9 depend on claim 6 and add the following elements: specific species of the microorganism and a buffer.  Specifying the species of the genera in base claims 1 and 6 does not add an element that changes the claim such that the judicial exceptions are integrated into something that is significantly more because the steps of the process are the same and the end result is the same: an abstract idea / mental process of determining microorganisms are or are not present based on a mathematical calculation or visual determination of a solution being orange and a natural phenomenon of the absorbance spectrum of reduced WST-8.  Using a buffer with WST-8 is another well-understood, routine, and conventional activity as disclosed by Sigma (Sigma-Aldrich product information sheet. 2015. Protein Quantification Kit 77371.  PDF provided).  Specifically, Sigma discloses using a buffer with WST-8 (p. 2: Methods, step 2 for the buffer and step 4 for WST-8).  Claims 2-4 and 7-9, then, are directed to judicial exceptions and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Präbst (Präbst K. et al. 04 MAY 2017. Basic Colorimetric Proliferation Assays: MTT, WST, and Resazurin. In: Gilbert D., Friedrich O. (eds) Cell Viability Assays. Methods in Molecular Biology, vol 1601. Humana Press, New York, NY) in view of Rawson (Rawson F. et al. 2014. Electrochemical detection of intracellular and cell membrane redox systems in Saccharomyces cerevisiae. Scientific reports, 4(1), pp.1-9. ) and Huang (Huang, X., et al. 2005. Gold nanoparticles: Catalyst for the oxidation of NADH to NAD+. Journal of photochemistry and photobiology B: biology, 81(2), pp.76-83) as evidenced by Sigma (Sigma-Aldrich product information sheet. 2015. Protein Quantification Kit 77371.  PDF provided).

Präbst’s general disclosure is related to describing selected assays to test for cellular viability and proliferation (p. 1, abstract).  

Regarding claims 1 and 6, Präbst teaches how WST-8 can be used to detect cell viability, as explained next.  Präbst teaches WST-8 dye "carries a negative net charge and is therefore largely cell impermeable" and to be a “viability indicator, WST-8 requires the use of an intermediate electron acceptor for its extracellular reduction, for example mPMS" (p. 4, Figure 2 and text immediately preceding Figure 2).  Furthermore, Präbst teaches WST-8 is reduced to formazan by NADH via the electron mediator mPMS and that the amount of reduced dye "can be quantified with an absorption measurement at 450 nm in the culture medium" (p. 4, Figure 2 and first sentence following Figure 2).  Präbst also teaches "the dye reduction is proportional to the L of WST-8 solution and 90 L of fresh incubated medium" (¶ spanning pp. 7-8).  Regarding step (a), Präbst teaches aqueous solutions in that the WST-8 assay was created to avoid issues related to water solubility with the MTT assay, as explained next. Präbst teaches the MTT was “introduced by Mosmann to measure proliferation and cytotoxicity in high-throughput screening approaches in 96-well plates” (p.3, 2nd ¶, 1st sentence).  Präbst also teaches that, in the course of the MTT assay, MTT is converted “to the water-insoluble formazan” (p.3, 2nd ¶, the sentence immediately preceding Figure 1) and that “in spite of its advantages of being rapid and simple, the formation of an insoluble product and the necessity to dissolve it exclude this assay for any real-time assays” (p.3, 2nd to last sentence).  Then Präbst teaches assays were created which have other dyes, such as WST (p.4, 1st sentence) and that WST-8 is a second generation WST dye (p.4, 3rd ¶, 1st sentence).  WST-8, then, was created so that the reduced version, WST-8 Formazan, would be soluble in water, which is the environment in which the assay is performed, and would overcome the water-insolubility problems of its precursor assay.  Therefore, Präbst reads on the limitation of adding a sample to an aqueous solution.  Regarding claim 1 step (b), Präbst teaches measuring the "absorbance at 450 nm for WST signal" (p.12, section 3.3), reading on the limitation to irradiate between 400 and 500 nm and measuring an absorbance.  Regarding claim 1 step (c) Präbst teaches "a second measurement at 650 nm is recommended to assess 

However, Präbst does not teach the electron mediator is TMPD (claim 1), the cells are Cercospora fungus and /or Pseudocercospora fungus (claim 1), the pH is not less than 5.1 or more than 6.5 (claim 1), the cells are Cercospora sorghi and / or Cercospora zeae-maydis (claims 2 and 7), and the cells are Pseudocercospora fuligena (claims 3 and 8). 
Rawson’s general disclosure is related to intracellular redox systems and electron mediators that facilitate electron transport across multiple trans-plasma membrane electron transport systems of Saccharomyces cerevisiae (see title and abstract).  Huang’s general disclosure is related to using gold nanoparticles as a catalyst for the oxidation of NADH to NAD+ (see title).  

Regarding claims 1 – 3 and 6 – 8, Rawson teaches a list of electron mediators that the skilled artisan can use (p. 4, Table 1).  Note that Rawson teaches 1-M-PMS, N,N,N',N'-TMPD, and 12 other mediators.  Though Präbst is silent about detecting Cercospora fungus and Pseudocercospora fungus and, Präbst's method detects intracellular NADH if the cell’s membrane can interact with an electron mediator.  Thus, this makes the method potentially applicable to all cells because NADH can be found in all cells, as explained next.  Huang teaches "Nicotinamide adenine dinucleotide is one of the most important coenzymes found in every cell" and that it "alternates between the oxidized state NAD+ and the reduced state – dihydronicotinamide adenine dinucleotide (NADH)" (p. 76: Introduction, 1st 3 sentences).  Therefore, Präbst intrinsically teaches the claimed microorganisms because they contain NADH and their membranes interact with TMPD in way to allow intracellular NADH to reduce TMPD which, in turn, reduces WST-8.  Regarding the limitation for the pH to be not less than 5.1 or more than 6.5, in claim 1 step (a), the pH needs to be set by the skilled artisan according to the assay being performed through routine optimization because WST-8 formazan’s absorbance is pH dependent, as evidenced by Sigma: “WST-8 formazan dye is yellow at neutral pH, and turns blue at higher pH. The maximum wavelength of the formazan dye is 650 nm at pH 12.5 or higher” (Sigma p.1, 1st ¶, 3rd to last sentence).  Though Präbst is silent with respect to the pH, Präbst clearly is not teaching a pH of 12.5 because then the absorbance reading at 650 nm, to measure background noise as discussed above, would, instead, measure WST-8 formazan that had been reduced due to the presence of cells / proteins and is now absorbing at 650 nm because the pH is 12.5. 
obvious to the skilled artisan before the effective filing date of the claimed invention to substitute (see MPEP 2143(I)(B)) a desired electron mediator, such as the TMPD taught by Rawson, for 1-M-PMS as taught by Präbst and it would have been obvious to test for the presence of a desired cell type, whether that cell type was Cercospora sorghi, Cercospora zeae-maydis, yeast, bacteria, or mammalian cells.  There would have been a reasonable expectation of success that TMPD would perform the same function as 1-M-PMS because Rawson teaches it is capable of serving as an electron mediator across membranes (p. 5, 2nd ¶, 1st sentence) and has access to redox sites that other molecules do not (p.3, right side, 3rd ¶, 2nd sentence).  There also would have been a reasonable expectation of success of detecting a desired cell type because Präbst’s method detects any cell  type that has NADH and whose membrane interacts with TMPD in a way to reduce WST-8 via intracellular NADH.
It would have further been obvious for the skilled artisan to set the concentration of hydrogen ions, which determines the pH, to match the assay being performed through routine optimization.  MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Präbst in view of Rawson and Huang as evidenced by Sigma (Sigma-Aldrich product information sheet. 2015. Protein Quantification Kit 77371.  PDF provided), as applied to claims 1-3 and 6-8 above, and  in further in view of Sigma (Sigma-Aldrich product information sheet. 2015. Protein Quantification Kit 77371.  PDF provided).
The combined teachings of Präbst, Rawson, and Huang are detailed above.
However, Präbst, Rawson, and Huang do not teach using a buffer with WST-8.
Sigma’s general disclosure is a product information sheet for the company’s protein quantification kit 77371.
Sigma teaches using a buffer with WST-8 (p. 2: Methods, step 2 for the buffer and step 4 for WST-8).
  It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine (see MPEP 2143 (I)(A)) a buffer as taught by Sigma with the assay method taught by the combined teachings of Präbst Rawson, and Huang.  The skilled artisan would have been able to combine a buffer with the assay taught by Präbst because Sigma teaches using a buffer with WST-8 in an assay (p. 2: Methods, step 2 for the buffer and step 4 for WST-8). The skilled artisan would have predicted the result of combining a buffer with the assay would create a controlled pH and, thus, ensure a specific absorbance behavior from WST-8 Formazan that would then enable conclusions to be made from absorbance spectra.



Art to be made of record
Held (Held, P., 2009. An absorbance-based cytotoxicity assay using high absorptivity, water-soluble tetrazolium salts. Application Note. BioTek Instruments, INC.  PDF provided) is relevant art that shows an almost identical assay.

Conclusion
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




KEVIN GREENWOOD
Examiner
Art Unit 1653


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653